Per Curiam:
The order appealed from is modified so as to require plaintiff, so far as she is able, to give a bill of particulars of the following items of the defendant’s demand: Second, third, fifth, sixth, seventh, eighth, ninth, tenth, eleventh, fifteenth, sixteenth, seventeenth, twenty-fourth and twenty-sixth; and as so modified affirmed, without costs. Present — Ingraham, P. J., Clarke, Scott, Dowling and-Hotchkiss, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.